Name: 1999/344/EC: Commission Decision of 25 May 1999 amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(1999) 1374) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  health;  animal product;  trade
 Date Published: 1999-05-27

 Avis juridique important|31999D03441999/344/EC: Commission Decision of 25 May 1999 amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(1999) 1374) (Text with EEA relevance) Official Journal L 131 , 27/05/1999 P. 0072 - 0073COMMISSION DECISIONof 25 May 1999amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats(notified under document number C(1999) 1374)(Text with EEA relevance)(1999/344/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(1) thereof,(1) Whereas Commission Decision 97/222/EC(3), draws up a list of third countries from which the Member States authorise imports of meat products;(2) Whereas, for the countries on that list the animal health and veterinary certification requirements for importation of meat products have been laid down in Commission Decision 97/221/EC(4);(3) Whereas provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats have been drawn up by Commission Decision 97/365/EC(5);(4) Whereas the Commission has received from Tunisia a list of establishments, with guarantees that it fully meets the appropriate Community health requirements;(5) Whereas a Community on-the-spot inspection has shown that the hygiene standard of the establishment is sufficient and it may therefore be entered on a first list of establishments from which imports of meat products may be authorised;(6) Whereas a provisional lists of establishments producing meat products can thus be drawn up in respect of Tunisia;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/365/EEC is amended as follows.(a) After point 6 of the legend the following point 7 is added: "7 = Products of this establishment must be prepared from fresh meat which was produced according to Directive 64/433/EEC(6) in approved slaughterhouses of the European Union or which satisfies the requirements of Article 21(a) of Directive 72/462/EEC(7)."(b) The text of the Annex to this Decision is added to the Annex.Article 2This Decision shall apply with effect from 25 May 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 25 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 89, 4.4.1997, p. 32.(5) OJ L 154, 12.6.1997, p. 41.(6) OJ 21, 29.7.1964, p. 2012/64.(7) OJ 302, 31.12.1972, p. 28.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"PaÃ ­s: TÃ NEZ/Land: TUNESIEN/Land: TUNESIEN/Ã §Ã Ã Ã ±: Ã ¤Ã ¥Ã Ã Ã £ÃÃ /Country: TUNISIA/Pays: TUNISIE/Paese: TUNISIA/Land: TUNESIÃ /PaÃ ­s: TUNÃ SIA/Maa: TUNISIA/Land: TUNISIEN>TABLE>"